Th Tj (1 ourt
tit cided that the case did not come within the provisions o! the acts of !'?83, ch. 80, and 1801, ch 7i Hut whether the on1 oí error abaten, the case being under rule argument, the court were not then prepared to decide, and the final decision of the question they postponed for iurther consideration, Afteiivards, at June term, Í807, Use court derided, that a writ oí error or appeal did not abate by the death of either party, U the case wa s standing under rule argument before the death was suggested. This decision was made by the co.nt independent of the act of A'iíveníber 1800, cA. 90* s# 11.